DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 14-20 and new claims 21-33, in the reply filed on 15 January 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, line 2 recites a “first fibrous acoustic material”. It is unclear if subsequent references to “the first fibrous material” are referencing the first fibrous acoustic material. This raises issues of antecedent basis with respect to “the first fibrous material”, and also makes it unclear if “the first fibrous material” is limited to “fibrous acoustic material”. The examiner suggests consistently using “first fibrous acoustic material” throughout the claims.
	Regarding claims 15-16, 20, 22-24, 26 and 29-32, the above noted problem with respect to “first fibrous acoustic material” versus “first fibrous material” is also present in these claims.
	Regarding claim 21, this limitation is rather vague. Do the recited materials correspond to fibers or some other material in the first fibrous acoustic material? Additionally there is no antecedent basis for “the first fibrous acoustic material comprising at least one of” the recited material. In particular the word “comprising” should be --comprises--. The examiner suggests more clearly indicating the first fibrous acoustic material comprises at least one of cotton fibers, rayon fibers, acetate fibers, etc.
	Regarding claims 20, 26 and 32, there is no antecedent basis for “the second portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14, 16-22, 24-29 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shipley (US 2010/0081354).
	Regarding claim 14, Shipley teaches a method of fabricating an acoustic medium (Figure 2; paragraphs 1 and 10), comprising disposing a first fibrous acoustic material along a first plane to form a first layer (Figure 3), orienting a first portion of the first fibrous acoustic material along a second plane to entangle the first portion with another portion of the first fibrous acoustic material (Figures 1-4; paragraphs 44, 67 and 74), and disposes a second fibrous acoustic material on the first layer to form a second layer (Figures 2-3; paragraphs 13 and 55).
	Regarding claim 16, Shipley teaches orientation by needling, i.e. with a needle (paragraphs 65-67; Figure 3).
	Regarding claim 17, the language of being disposed along a direction is rather broad. Any layer is considered to be disposed along any direction in which it extends. Accordingly, this limitation is clearly satisfied by the arrangement of layers shown in Figure 3 of Shipley, for example.
	Regarding claims 18-19, Shipley clearly teaches these additional limitations (paragraphs 79-80).
	Regarding claim 20, Shipley teaches the first fibrous acoustic material comprises fibrous materials with different deniers, implicitly indicating different average deniers (paragraphs 58-60, dpf is denier per filament). The first portion oriented by a needle has both the first and second fibrous materials, as does any other second portion of the first fibrous acoustic material. Thus the first portion has a fibrous material with one denier and a second portion has a fibrous material with a different denier, thus satisfying this rather broad limitation.
	Regarding claim 21, Shipley clearly teaches several of the recited materials (paragraphs 45 and 48).
	Claims 22, 24-26 and 28 are satisfied for the reasons provided above.
	Regarding claim 27, Shipley’s second layer extends across the first layer and is thus considered to satisfy this rather broad limitation (Figures 1-3 and 6).
	Claims 29 and 31-33 are satisfied for the reasons provided above.

Claims 14-15, 17-18, 21-23 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melton (US 2385873).
	This rejection is mainly applied to address the limitation of orienting with an electric field in dependent claims 15 and 23.
	Regarding claim 14, Melton teaches a method of fabricating an multilayer fibrous material (Figures 1-2; page 1, column 1, lines 1-17). The broad recitation of an acoustic medium and acoustic materials does not distinguish over Melton because the multilayer fibrous structure of Melton is quite similar to the structure implied by the claims, i.e. two layers of fibrous material, and therefore is considered to have at least a degree of acoustic properties, thus satisfying these broad limitations. Melton disposes a first fibrous acoustic material along a first plane to form a first layer (Figure 1), orients a first portion of the first fibrous acoustic material along a second plane to entangle the first portion with another portion of the first fibrous acoustic material (page 1, column 1, line 46 to page 1, column 2, line 25; page 2, column 1, lines 23-45; page 2, column 2, lines 3-49), and disposes a second fibrous acoustic material on the first layer to form a second layer (Figure 1).
	 Regarding claim 15, Melton clearly teaches this additional limitation.
	Regarding claim 17, the language of being disposed along a direction is rather broad. Any layer is considered to be disposed along any direction in which it extends. Accordingly, this limitation is clearly satisfied by the arrangement of layers shown in Figure 1 of Melton, for example.
	Regarding claim 18, Melton teaches the claimed compressing (page 3, column 2, lines 55-61).
	Regarding claim 21, Melton teaches the fibrous materials may comprise cotton (page 1, column 2, line 59).
	Claims 22-23 and 28 are satisfied for the reasons provided above.
	Regarding claim 27, Melton’s second layer extends across the first layer and is thus considered to satisfy this rather broad limitation (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Melton as applied to claims 14-15, 17-18, 21-23 and 27-28 above.
	Regarding claim 25, Melton teaches drying or curing the applied latex adhesive in a chamber (page 3, column 2, lines 62-75), but does not recite that this involves subjecting the first and second layers to elevated temperature. However, drying or curing latex adhesive at elevated temperature in a treatment chamber is conventional in the art of adhesively bonded textiles to effectively achieve such drying or curing. Official Notice is taken with regard to such conventional elevated temperature for drying or curing. See MPEP 2144.03. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Melton because one of ordinary skill in the art would have been motivated to effectively dry or cure the adhesive in accordance with methods conventionally known in the art.
	Claims 29-30 and 33 are satisfied for the reasons provided above.

Claims 14, 16-22, 24-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley as applied to claims 14, 16-22, 24-29 and 31-33 above, and further in view of Schmidt (US 2002/0116793).
	Schmidt is applied here to further address the independent claim limitations of disposing along a plane, and the dependent claim limitations of the first and second layers being disposed along different directions or being cross laid.
	Regarding claim 14, Shipley does not explicitly recite disposing the first fibrous acoustic material along a first plane to form the first layer. However, this is a known suitable manner of providing a first layer in the formation of a multilayer nonwoven material. See Schmidt (Figures 1-3; paragraphs 1 and 19-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Shipley because one of ordinary skill in the art would have been motivated to provide the first layer in a known suitable manner, as evidenced by Schmidt.
	Regarding claims 17 and 27, to the extent that these limitations require the first fibrous acoustic material is arranged along a first direction and the second fibrous acoustic material is applied to the first layer by motion in a different or cross direction, such is not taught by Shipley. However, Schmidt clearly suggests disposing the first and second layers in such a manner in order to provide a multilayer nonwoven material with isotropric properties, i.e. almost the same strength in both machine and cross directions (paragraphs 1-2 and 19-23; Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Shipley because one of ordinary skill in the art would have been motivated to achieve the above noted advantage in accordance with the teachings of Schmidt.
	Claims 16, 18-22, 24-26, 28-29 and 31-33 are satisfied for the reasons provided above.

Claims 14-15, 18-23, 25-26, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoe (US 2001/0036788) in view of Melton.
	This rejection is mainly applied to address the limitation of orienting with an electric field in dependent claims 15, 23 and 30, and to give more weight to the recited acoustic medium.
	Regarding claim 14, Sandoe teaches a method of fabricating an multilayer acoustic medium (Figure 2; paragraph 28). Sandoe shows a first fibrous acoustic material disposed along a first plane to form a first layer (Figure 2), and a second fibrous acoustic material disposed on the first layer to form a second layer (Figure 2). 
	Sandoe differs from claim 14 in that:
i.	Sandoe does not explicitly recite providing the first and second layers by disposing.
ii.	Sandoe does not teach orienting a first portion of the first fibrous acoustic material along a second plane to entangle the first portion with another portion of the first fibrous acoustic material.
	(i)	Melton clearly teaches the disposing limitations for suitably building up a multilayer nonwoven material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Sandoe because one of ordinary skill in the art would have been motivated to provide the stacked layers in a known suitable manner, as evidenced by Sandoe.
	(ii)	Melton provides this step to integrate the layers into a unitary structure having high strength (page 1, column 1, lines 1-17; page 1, column 2, lines 1-25; page 2, column 1, lines 28-45; page 2, column 2, lines 1-50; Figures 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Sandoe because one of ordinary skill in the art would have been motivated to provide the above noted advantage in accordance with the teachings of Melton.
	Regarding claim 15, this is clearly the manner in which Melton orients the fibers.
	Regarding claims 18-19, Sandoe teaches these additional limitations (paragraphs 36-38).
	Regarding claim 20, Sandoe teaches the first fibrous acoustic material comprises fibrous materials with different deniers (paragraphs 12-14) implicitly indicating different average deniers. The first portion oriented by electric field as suggested by Melton has both the first and second fibrous materials, as does any other second portion of the first fibrous acoustic material. Thus the first portion has a fibrous material with one denier and a second portion has a fibrous material with a different denier, thus satisfying this rather broad limitation.
	Regarding claim 21, Sandoe teaches polyester, polyolefin and nylon (paragraph 12).
	Claims 22-23, 25-26, 28-30 and 32 are satisfied for the reasons provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745